


--------------------------------------------------------------------------------





CREDIT AGREEMENT
Dated as of August 3, 2018
among
BARINGS BDC SENIOR FUNDING I, LLC,
as Borrower,
THE LENDER PARTIES HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent
and
The Other Lender Parties Hereto


BANK OF AMERICA MERRILL LYNCH,
as
Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------







i
        

--------------------------------------------------------------------------------


TABLE OF CONTENTS






Section
 
Page
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms.
1
 
1.02
Other Interpretive Provisions.
21
 
1.03
Accounting Terms.
22
 
1.04
Rounding.
22
 
1.05
Times of Day.
22
 
1.06
Business Day Convention.
22
 
 
 
 
 
Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
23
 
2.01
Committed Loans.
23
 
2.02
Borrowings, Conversions and Continuations of Committed Loans.
23
 
2.03
Prepayments
25
 
2.04
Termination or Reduction of Commitments.
26
 
2.05
Repayment of Loans; Reborrowing, Repayment on Maturity Date.
27
 
2.06
Interest.
27
 
2.07
Fees.
28
 
2.08
Computation of Interest and Fees.
29
 
2.09
Evidence of Debt.
29
 
2.10
Payments Generally; Administrative Agent’s Clawback.
30
 
2.11
Sharing of Payments by Lenders.
32
 
2.12
Defaulting Lenders
32
 
 
 
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
34
 
3.01
Taxes.
34
 
3.02
Illegality.
38
 
3.03
Inability to Determine Rates.
39
 
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans.
40
 
3.05
Compensation for Losses.
41
 
3.06
Mitigation Obligations; Replacement of Lenders.
42
 
 
 
 
 
Article IV. CONDITIONS PRECEDENT TO Credit Extensions
43
 
4.01
Conditions of Initial Credit Extension.
43
 
4.02
Conditions to all Credit Conditions
45
 
 
 
 
 
Article V. REPRESENTATIONS AND WARRANTIES
46
 
5.01
Existence, Qualification and Power.
46
 
5.02
Authorization; No Contravention.
47
 
5.03
Governmental Authorization; Other Consents.
47
 
5.04
Binding Effect.
47
 
5.05
Financial Statements; No Material Adverse Effect.
47
 
5.06
Litigation.
48
 
5.07
No Default.
48
 
5.08
Liens and Indebtedness.
48
 
5.09
Taxes.
48
 
5.10
ERISA Matters.
48
 



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section    Page




5.11
Equity Interests.
49
 
5.12
Margin Regulations; Investment Company Act.
49
 
5.13
Disclosure.
49
 
5.14
Compliance with Laws.
49
 
5.15
Taxpayer Identification Number; Other Identifying Information.
50
 
5.16
OFAC.
50
 
5.17
Anti-Corruption Laws.
50
 
5.18
EEA Financial Institution.
50
 
 
 
 
 
Article VI. AFFIRMATIVE COVENANTS
50
 
6.01
Financial Statements.
50
 
6.02
Certificates; Other Information.
51
 
6.03
Notices.
53
 
6.04
Payment of Obligations.
53
 
6.05
Preservation of Existence, Etc.
54
 
6.06
Maintenance of Properties.
54
 
6.07
Further Assurances.
54
 
6.08
Compliance with Laws.
54
 
6.09
Books and Records.
54
 
6.10
Inspection Rights.
54
 
6.11
Use of Proceeds.
55
 
6.12
Approvals and Authorizations.
55
 
6.13
Special Purpose Entity Requirements.
55
 
6.14
Security Interest.
55
 
6.15
ERISA Matters.
55
 
6.16
Anti-Corruption Laws.
55
 
 
 
 
 
Article VII. NEGATIVE COVENANTS
55
 
7.01
Liens.
55
 
7.02
Investments.
55
 
7.03
Indebtedness; Bank Accounts.
55
 
7.04
Fundamental Changes.
56
 
7.05
Sale of Collateral Assets.
56
 
7.06
Restricted Payments.
56
 
7.07
Transactions with Affiliates.
57
 
7.08
Burdensome Agreements.
57
 
7.09
Use of Proceeds.
57
 
7.10
Sanctions.
58
 
7.11
Special Purpose Entity Requirements.
58
 
7.12
Investment Management Agreement.
58
 
7.13
ERISA.
58
 
7.14
Change in Nature of Business.
58
 
7.15
Anti-Corruption Laws.
59
 
 
 
 
 
Article VIII. EVENTS OF DEFAULT AND REMEDIES
59
 
8.01
Events of Default.
59
 



ii
        

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section    Page




8.02
Remedies Upon Event of Default.
60
 
8.03
Application of Funds.
61
 
 
 
 
 
Article IX. ADMINISTRATIVE AGENT
62
 
9.01
Appointment and Authority.
62
 
9.02
Rights as a Lender.
62
 
9.03
Exculpatory Provisions.
62
 
9.04
Reliance by Administrative Agent.
64
 
9.05
Delegation of Duties.
64
 
9.06
Resignation of Administrative Agent.
64
 
9.07
Non-Reliance on Administrative Agent and Other Lenders.
65
 
9.08
No Other Duties, Etc.
65
 
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding.
66
 
9.10
Collateral Matters.
67
 
 
 
 
 
Article X. MISCELLANEOUS
68
 
10.01
Amendments, Etc.
68
 
10.02
Notices; Effectiveness; Electronic Communication.
70
 
10.03
No Waiver; Cumulative Remedies; Enforcement.
72
 
10.04
Expenses; Indemnity; Damage Waiver.
73
 
10.05
Payments Set Aside.
75
 
10.06
Successors and Assigns.
76
 
10.07
Treatment of Certain Information; Confidentiality.
80
 
10.08
Right of Setoff.
81
 
10.09
Interest Rate Limitation.
81
 
10.10
Counterparts; Integration; Effectiveness.
82
 
10.11
Survival of Representations and Warranties.
82
 
10.12
Severability.
82
 
10.13
Replacement of Lenders.
83
 
10.14
Governing Law; Jurisdiction; Etc.
83
 
10.15
Waiver of Jury Trial.
84
 
10.16
No Advisory or Fiduciary Responsibility.
85
 
10.17
Electronic Execution of Assignments and Certain Other Documents.
85
 
10.18
USA PATRIOT Act.
86
 
10.19
Compliance with Laws.
86
 
10.20
Non-Recourse Obligations; No Petition.
86
 
10.21
Time of the Essence.
86
 
10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
87
 
 
 
 
 





iii
        

--------------------------------------------------------------------------------






SCHEDULES
1.01    Definitions
2.01    Commitments and Applicable Percentages
5.15
Taxpayer Identification Number; Other Identifying Information

10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Note
C-1    Assignment and Assumption
C-2    Administrative Questionnaire
D-1    Compliance Certificate (BDC Parent)
D-2    Compliance Certificate (Borrower Parent)
D-3    Compliance Certificate (Borrower)
E    U.S. Tax Compliance Certificates


ANNEXES
A    Advance Rates
B    Eligibility and Portfolio Criteria
C    Definitions Relating to Collateral Assets
D    Special Purpose Entity Requirements
E    Competitors










iv

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of August 3, 2018, among
BARINGS BDC SENIOR FUNDING I, LLC, a Delaware limited liability company, (the
“Company” or the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent.
The Company has requested that the Lenders provide a revolving credit facility
(the “Facility”), and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Additional Current Pay Criteria” has the meaning specified in Annex C.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account with respect to such currency as the Administrative Agent may from time
to time notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C‑2 or any other form approved by the
Administrative Agent.
“Advance Rate” means a percentage applicable to each Collateral Asset as
specified in Annex A under the caption “Advance Rate”.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Market Value” has the meaning specified in Annex C.
“Agreement” means this Credit Agreement.
“Applicable Loan Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Class A Loan
Commitment or Class A-1 Loan


1    

--------------------------------------------------------------------------------





Commitment, as applicable, represented by such Lender’s Class A Loan Commitment
or Class A-1 Loan Commitment at such time, subject to adjustment as provided in
Section 2.12.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.12. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments by any Lender. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable. For the avoidance of doubt, the
Applicable Percentage is based on the Aggregate Commitments and is determined
irrespective of the amounts of any Class A Loan Commitment or Class A-1 Loan
Commitment.
“Applicable Rate” means a per annum rate equal to the number set forth in
Schedule 1.01.
“Approved Dealer” has the meaning specified in Annex C.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Bank of America, an affiliate of Merrill Lynch, Pierce, Fenner
& Smith Incorporated, in its capacity as sole lead arranger and sole book
manager.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Audited Financial Statements” means, for any fiscal year, the audited
consolidated balance sheet of the BDC Parent for such fiscal year ended December
31, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of BDC Parent,
including the notes thereto.
“Availability Period” means the period (i) beginning on the date on which all
conditions precedent to the initial Credit Extension have been satisfied or
waived and (ii) ending on the earlier of (A) any date on which an Event of
Default has occurred and each Lender’s commitment has been terminated pursuant
to Section 8.02 or (B) the date that is 30 days prior to the Maturity Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European


2    

--------------------------------------------------------------------------------





Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.
“Bank Loan” has the meaning specified in Annex C.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in effect for
such day and (c) 1-month LIBOR plus 1.00%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“BDC Parent” means Barings BDC, Inc.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Bid Condition” has the meaning specified in Annex C.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Certification” means with respect to any request for a Loan or any
release of funds or substitution of assets with respect to the Collateral
Account, a certification of the Investment Adviser on behalf of the Borrower
stating that after giving effect to such Loan, release of funds or substitution:
(A) (i) no Borrowing Base Deficiency will exist, and (ii) no Default would occur
or be continuing, in each case based on the most recent Borrowing Base
determination; and (B) in the case of any Loan, the proceeds of such Loan will
be used solely for Permitted Uses and, in the case that such proceeds will be
used to purchase a Collateral Asset, no Borrowing Base Deficiency would exist
after giving effect to such purchase on a pro forma basis.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Parent” means Barings BDC Finance I, LLC.
“Borrowing” means a Committed Borrowing.
“Borrowing Base” has the meaning specified in Annex C.
“Borrowing Base Deficiency” has the meaning specified in Annex C.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located (which is initially North Carolina) and if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan, any fundings,


3    

--------------------------------------------------------------------------------





disbursements, settlements and payments in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day.
“Cash” means such funds denominated in currency of the United States as at the
time shall be legal tender for payment of all public and private debts.
“Cash Equivalents” has the meaning specified in Annex C.
“Change in Control” means (i) in relation to any of BDC Parent or Investment
Adviser (each a “Controlled Entity”) (1) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) not having such
ownership, control or power on the date of this Agreement (a) shall have
acquired beneficial ownership or control of 35% or more on a fully diluted basis
of the voting and/or economic interest in the Equity Interests of such
Controlled Entity or (b) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors (or
similar governing body) of such Controlled Entity; (2) the majority of the seats
(other than vacant seats) on the board of directors (or similar governing body)
of such Controlled Entity cease to be occupied by Persons who either (a) were
members of the board of directors of such Controlled Entity on the Closing Date
or (b) were nominated for election by the board of directors of such Controlled
Entity, a majority of whom were directors on the Closing Date or whose election
or nomination for election was previously approved by a majority of such
directors; or (3) any “change of control” or similar event under any material
Indebtedness of such Controlled Entity; (ii) BDC Parent ceases to own directly
100% of the Equity Interests of the Borrower Parent; or (iii) Borrower Parent
ceases to own directly 100% of the Equity Interests of the Borrower.
“Change in Investment Adviser” means: the Investment Adviser (i) ceases to be
responsible for the day-to-day management of the Borrower, Borrower Parent or
BDC Parent, including, without limitation, ceasing to be substantially involved
in directing the investment decisions of the Borrower, Borrower Parent or BDC
Parent; (ii) changes its investment management arrangements with Borrower Parent
or BDC Parent such that Investment Adviser ceases to be an affiliate of Borrower
Parent or BDC Parent by virtue of such arrangements; or (iii) becomes bankrupt
or insolvent; a bankruptcy, reorganization, insolvency or similar proceeding
involving the Investment Adviser or its property is commenced or preliminary
steps are taken towards such end; or the Investment Adviser admits its inability
to pay its debts as they become due.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case


4    

--------------------------------------------------------------------------------





pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Class A Lender” means the Lender identified on its signature page hereto as
Class A Lender.
“Class A-1 Lender” means Bank of America, N.A.
“Class A Loan Commitment” has the meaning set forth in Section 2.01.
“Class A-1 Loan Commitment” has the meaning set forth in Section 2.01.
“Class A Loan Fraction” means on any date (i) the aggregate of the Class A Loan
Commitments of all Lenders divided by (ii) the Aggregate Commitments.
“Class A-1 Loan Fraction” means on any date (i) the aggregate of the Class A-1
Commitments of all Lenders divided by (ii) the Aggregate Commitments.
“Class A Loan Maturity Date” means August 3, 2019 or such later date as may be
agreed by 100% of the Class A Lenders in their sole discretion at the request of
the Borrower and in accordance with Section 2.01; provided, however, that if
such date is not a Business Day, the Class A Loan Maturity Date shall be the
next following Business Day.
“Closing Date” means the date as of which each of this Agreement, the Security
Agreement and the Fee Letter have been executed.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” shall have the meaning specified in the Security Agreement.
“Collateral Account” shall have the meaning specified in the Collateral
Administration Agreement.
“Collateral Administration Agreement” means the Collateral Administration
Agreement between the Administrative Agent, the Company and the Collateral
Administrator, dated as of even date herewith.
“Collateral Administrator” means State Street Bank and any successor thereto as
collateral administrator under the Collateral Administration Agreement.
“Collateral Asset” has the meaning specified in Annex C.
“Collateral Dispute Notice” has the meaning specified in Annex C.
“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the


5    

--------------------------------------------------------------------------------





Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
“Commitment Fee Calculation Period” means each period beginning on, and
including, a Commitment Fee Payment Date and ending on, and excluding, the
immediately following Commitment Fee Payment Date.
“Commitment Fee Payment Date” means (i) the last Business Day of each March,
June, September and December, (ii) any date on which the Aggregate Commitments
are terminated in whole or in part pursuant to Section 2.04 and (iii) the last
day of the Availability Period.
“Commitment Fee Rate” means the rate specified in Schedule 1.01 subject to
adjustment as provided in Section 2.12.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other (other than the
conversion of Eurocurrency Rate Loans to Base Rate Loans at the end of the
applicable Interest Period), or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each account that is subject to an account control
agreement in form and substance satisfactory to the Administrative Agent.
“Credit Extension” means a Borrowing.


6    

--------------------------------------------------------------------------------





“Credit Trigger” means any of the following: (i) a Regulatory Event with respect
to Borrower or Investment Adviser, (ii) a Change in Investment Adviser, (iii)
any Change in Control occurs or (iv) the Net Asset Value is less than the
aggregate Current Market Value of the Eligible Collateral Assets corresponding
to the four obligors for which the Current Market Value of the Eligible
Collateral Assets is the largest.
“Current Market Price” has the meaning specified in Annex C.
“Current Market Value” has the meaning specified in Annex C.
“Current Market Value Percentage” has the meaning specified in Annex C.
“Current Pay Obligation” has the meaning specified in Annex C.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, with respect to any Credit Extension, 2.00% plus (a) in
the case of any Eurocurrency Rate Loan, the Eurocurrency Rate plus the
Applicable Rate and (b) in the case of any Base Rate Loan, the Base Rate plus
the Applicable Rate.
“Defaulted Obligation” has the meaning specified in Annex C.
“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount equal to or greater than $50,000 required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Company and the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or


7    

--------------------------------------------------------------------------------





indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company and each other Lender
promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“DIP Loan” has the meaning specified in Annex C.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Lender” has the meaning specified in Section 10.06(b)(v).
“Distressed Exchange Offer” has the meaning specified in Annex C.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in the any other currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent at such time on the basis of the Spot
Rate.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


8    

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Collateral Asset” has the meaning specified in Annex C.
“Eligible Collateral Asset Information” has the meaning specified in the
Collateral Administration Agreement.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Rate” means:
(a)    With respect to any Eurocurrency Rate Loan, the rate per annum equal to
the LIBOR Screen Rate at approximately 11:00 a.m.(London time) on the Rate
Determination Date with a term equivalent to such Interest Period; and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m. (London time) on the
Rate Determination Date; provided that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection with any rate set
forth in this definition, the approved rate shall be applied to the applicable
Interest Period in a manner consistent with


9    

--------------------------------------------------------------------------------





market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
If the Administrative Agent determines it is not administratively feasible for
the Administrative Agent to apply the approved rate consistently with market
practice, the Administrative Agent shall provide notice to the Company of such
determination with a reasonable explanation of the basis of its determination.
If the rate determined under any clause above is less than zero, the applicable
Eurocurrency Rate shall be deemed to be zero.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Facility” has the meaning specified in the recitals hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
implementing the foregoing (including any legislation, rules or practices
adopted pursuant to such intergovernmental agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall


10    

--------------------------------------------------------------------------------





be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means, collectively, the letter agreements, dated as of even date
herewith, between the Borrower, the Administrative Agent, the Class A Lender and
the Class A-1 Lender.
“First Lien Bank Loan” has the meaning specified in Annex C.
“Fitch” has the meaning specified in Annex C.
“Fitch Rating” has the meaning specified in Annex C.
“Foreign Lender” means, a Recipient that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, without duplication of amounts, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other


11    

--------------------------------------------------------------------------------





obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(h)    any Swap Contract under which the Swap Termination Value thereof with
respect to Borrower could be less than zero as of any date during the term of
such Swap Contract, regardless of the actual Swap Termination Value as of any
date; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited


12    

--------------------------------------------------------------------------------





liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one or three months
thereafter (in each case, subject to availability), as selected by the Company
in its Committed Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment Adviser” means Barings LLC.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Management Agreement” means the Investment Management Agreement
dated as of even date herewith between the Investment Adviser and the Borrower.
“IRS” means the United States Internal Revenue Service.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority,
self-regulatory organization, market, exchange, or clearing facility charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties,


13    

--------------------------------------------------------------------------------





requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, self-regulatory organization, market, exchange, or
clearing facility, in each case whether or not having the force of law.
“Lenders” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“LIBOR” means the rate per annum equal to the London Interbank Offered Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 10.01.
“LIBOR Successor Rate Amendment” has the meaning specified in Section 10.01.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate Amendment, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent, to reflect the adoption
of such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Liability Company Agreement” means the Limited Liability Company
Agreement of the Company dated as of August 3, 2018 including any permitted
amendments thereto from time to time.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.


14    

--------------------------------------------------------------------------------





“Loan Documents” means this Agreement, the Security Agreement, the Collateral
Administration Agreement, each Assignment and Assumption, the Investment
Management Agreement, each Note and the Fee Letter.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Markit” has the meaning specified in Annex C.
“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), a materially adverse effect on (a)
the financial condition or operations of the Borrower, (b) the legality,
validity or enforceability of any of the Loan Documents, (c) the right or
ability of the Borrower to perform any of its obligations under any of the Loan
Documents, (d) the rights or remedies of the Lender under any of the Loan
Documents or of the Borrower under the Collateral Assets, or (e) the imposition
of (or increase in the applicable amount of) any tax (including the requirement
for any deduction or withholding for or on account of any tax) in relation to
the receipt of payments by Lender from Borrower in respect of the Facility.
“Maturity Date” means the second anniversary of the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next following Business Day.
“Moody’s” has the meaning specified in Annex C.
“Moody’s Rating” has the meaning specified in Annex C.
“Non-Qualifying Assets” has the meaning specified in Annex C.
“Net Asset Value” means an amount equal to the excess of (i) (A) the aggregate
of the Current Market Values of each Collateral Asset meeting the Eligibility
Criteria (whether or not included in the Borrowing Base) other than Cash and
Cash Equivalents plus (B) the par value of all Cash and Cash Equivalents owned
by the Borrower over (ii) the sum of the Total Outstandings and other
liabilities of the Borrower, in each case expressed as a Dollar Equivalent.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of a majority of Lenders or
all Lenders or all affected Lenders in accordance with the terms of Section
10.01 and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising under any Loan Document or
otherwise with respect to any Loan, whether


15    

--------------------------------------------------------------------------------





direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Company or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offer” has the meaning specified in Annex C.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to the Borrower or any other limited liability company, the
certificate or articles of formation or organization and operating agreement
(which, in the case of the Borrower, is the Limited Liability Company
Agreement); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).
“Outstanding Amount” means, with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Eligible Currency other than Dollars, an overnight rate determined by the
Administrative Agent, in accordance with banking industry rules on interbank
compensation.


16    

--------------------------------------------------------------------------------





“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for any state, municipal or other local Tax that is not yet due and
payable or the validity of which is being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided, (b) Liens imposed by Laws, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith, (c) Liens in favor of the
Administrative Agent or any Lender granted pursuant to or by any Loan Document,
(d) a Permitted Collateral Administrator Lien (as defined in the Collateral
Administration Agreement) and (e) with respect to agented Collateral Assets,
Liens in favor of the lead agent, the collateral agent or the paying agent for
the benefit of all holders of indebtedness of such obligor under the related
Collateral Asset. Notwithstanding the preceding sentence, no Lien for any
Indebtedness other than the Obligations will be a Permitted Lien.
“Permitted Uses” means (i) the purchase of Collateral Assets, (ii) the payment
of Taxes fees or other expenses of Borrower to maintain its corporate existence
or otherwise directly related to managing the portfolio of Collateral Assets,
including, without limitation, fees payable under the Investment Management
Agreement, (iii) distributions to Borrower Parent if no Default has occurred or
would occur after giving effect to such distributions, (iv) solely with respect
to the initial Credit Extension, the payment of any amounts due under the Fee
Letter and (v) distributions from Borrower to Borrower Parent that are permitted
pursuant to Section 7.06.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code
or (c) any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan.”
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) to which Section 4975 of the Code applies, or
(iii) non-US, church or governmental plan subject to non-US, federal, state or
local laws, rules or regulations substantially similar to Title I of ERISA or
Section 4975 of the Code.
“Platform” has the meaning specified in Section 6.02.
“Pricing Source” has the meaning specified in Annex C.
“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of


17    

--------------------------------------------------------------------------------





America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent and any Lender, as applicable.
“Register” has the meaning specified in Section 10.06(c).
“Regulatory Event” means with respect to a Person: (a) the indictment of it or
any of its executive officers who are primarily responsible for the management
of the Collateral for an act that constitutes fraud or criminal activity related
to its business of providing asset management services; or (b) the finding by a
court or regulator with respect to a willful, bad faith or fraudulent making of
a false statement or omission, or the issuance of an injunction from causing any
material violations of any securities or criminal laws, with respect to it or
any of its executive officers who are primarily responsible for the management
of the Collateral and, solely in the case of any such executive officer, such
executive officer has not been removed from having responsibility for the
management of the Collateral within ten (10) business days of such indictments,
finding or issuance.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.
“Required Lenders” means, at any time, (a) Bank of America, N.A., as a Lender
and (b) Lenders having Total Credit Exposures representing more than 50% of the
Total Credit Exposures of all Lenders. The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Required Ratings” has the meaning specified in Annex C.
“Responsible Officer” means with respect to the Company any director or officer
or any other Person who is authorized to act for the Company, solely for
purposes of the delivery of


18    

--------------------------------------------------------------------------------





incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of the Company and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Company or the Investment
Adviser so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Company shall be conclusively presumed to have been
authorized by all necessary limited liability company, corporate, partnership
and/or other action on the part of the Company and such Responsible Officer
shall be conclusively presumed to have acted on behalf of the Company.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or Borrower Parent, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s or Borrower Parent’s stockholders,
partners or members (or the equivalent Person thereof).
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans.
“S&P” has the meaning specified in Annex C.
“S&P Rating” has the meaning specified in Annex C.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Bank Loan” has the meaning specified in Annex C.
“Secured Parties” shall mean the Lenders and the Administrative Agent.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Security Agreement” means the Security Agreement between the Administrative
Agent and the Company, dated as of even date herewith.
“Senior Secured Bond” has the meaning specified in Annex C.
“Senior Subordinated Bond” has the meaning specified in Annex C.
“Special Purpose Entity Requirements” means the obligations of the Company to
comply with the provisions set forth in Annex D.


19    

--------------------------------------------------------------------------------





“Special Situation Asset” has the meaning specified in Annex C.
“Specified Default” means (i) any event or condition that, with the giving of
any notice, the passage of time, or both, would be an Event of Default under
clauses (a) or (d) of Section 8.01, (ii) an Event of Default arising from a
Credit Trigger referred to in clause (iv) of the definition thereof or (iii) any
Event of Default has occurred and the Administrative Agent has given notice of
acceleration or exclusive control or has exercised any other remedies under
Section 8.02.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
“Structured Finance Security” has the meaning specified in Annex C.
“Subordinated Bond” has the meaning specified in Annex C.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement relating to a
similar transaction (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession


20    

--------------------------------------------------------------------------------





of property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the Indebtedness of such Person (without regard to accounting
treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“UCC” shall have the meaning specified in the Security Agreement.
“United States” and “U.S.” mean the United States of America.
“Unused Amount” means, as of any date of determination, the greater of (a) zero
and (b) an amount equal to the Aggregate Commitments minus Total Outstandings;
provided, however, that the Unused Amount shall be deemed to be zero for each
day from and including the Closing Date through but excluding the 90th day after
the Closing Date.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Unsecured Bond” has the meaning specified in Annex C.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document


21    

--------------------------------------------------------------------------------





(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements supplements or modifications set forth herein or in any
other Loan Document), (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Unless explicitly stated otherwise, any reference to a notice, consent or
similar acknowledgement provision, whether or not such action is stated to be
written, shall be provided via email.
1.03    Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Business Day Convention. Unless otherwise specified, in the event any
time period or any date provided in this Agreement ends or falls on a day other
than a Business Day, then such


22    

--------------------------------------------------------------------------------





time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

ARTICLE II.    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower in Dollars from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments and (ii) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.03 or
Section 2.05 and reborrow under this Section 2.01 or Section 2.05. Committed
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
The Lenders’ total Commitments shall be allocated between a Class A Loan
Commitment and a Class A-1 Loan Commitment as set forth on Schedule 2.01. On the
Class A Loan Maturity Date, the Class A Loan Commitment shall expire and be
reduced to zero. The Class A Loan Maturity Date may be extended upon request of
the Borrower, subject to the prior written consent of 100% of the Class A
Lenders in their sole discretion. Such request must be made no later than 10
Business Days prior to the then current Class A Loan Maturity Date in a form of
extension request specified in Schedule 1. The Class A Lenders shall give
written notice to the Administrative Agent of any agreement to extend the Class
A Loan Maturity Date, and the date of such extended Class A Loan Maturity Date,
at least 5 Business Days prior to the then current Class A Loan Maturity Date.
2.02    Borrowings, Conversions and Continuations of Committed Loans. Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other (other than the conversion of Eurocurrency Loans to Base Rate Loans at the
end of the applicable Interest Period), and each continuation of Eurocurrency
Rate Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent and Collateral Administrator, which may be given in
writing, including via email. Each such notice must be received by the
Administrative Agent not later than 11:00 am New York time (a) three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of any Eurocurrency Rate Loans and (b) one Business Day prior to
the requested date of any Borrowing of, or conversion to, any Base Rate Loan.
Each written notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof or in the amount of the unused portion of
the Commitments. Each Borrowing of or conversion to Base Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof or in the amount of the unused portion of the Commitments. Each
Committed Loan Notice shall specify (i) whether the Company is requesting


23    

--------------------------------------------------------------------------------





a Committed Borrowing, a conversion of Committed Loans from one Type to the
other (other than the conversion of Eurocurrency Loans to Base Rate Loans at the
end of the applicable Interest Period), or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or continued or to which existing Committed Loans
are to be converted and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Company fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Company requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
(a)    All Committed Loans shall be allocated between the Class A-1 Commitment
and Class A Commitment pro rata based on the Class A Loan Fraction and the Class
A-1 Loan Fraction on the date of the Committed Loan Notice. Following receipt of
a Committed Loan Notice, the Administrative Agent shall promptly notify each
Lender of the applicable Class A Loan Fraction, Class A-1 Loan Fraction, and the
amount of its Applicable Percentage of the applicable Committed Loans, and if no
timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans as described in the preceding subsection. In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
(b)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of a Default, no
Loans may be converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.
(c)    The Administrative Agent shall promptly notify in writing the Company and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify in
writing the Company and the Lenders of any change in the Prime Rate used in
determining the Base Rate promptly following the public announcement of such
change.


24    

--------------------------------------------------------------------------------





(d)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Eurocurrency Rate Loans.
2.03    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans, in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall be irrevocable and specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. All repayments of outstanding Loans
pursuant to this Section 2.03(a) shall be allocated pro rata based on the
Revolving Credit Exposure of the respective Lenders on the date of the relevant
repayment. Notwithstanding anything herein to the contrary, the Borrower may
rescind any such notice not later than 1:00 p.m. on the Business Day before such
prepayment was scheduled to take place if such prepayment would have resulted
from a refinancing of the Loans, which refinancing will not be consummated or
will otherwise be delayed.
(b)    If the Administrative Agent or the Calculation Agent notifies the
Borrower at any time that a Borrowing Base Deficiency exists at such time (the
date of such notice, the “Borrowing Base Deficiency Notice Date”), then the
Borrower shall (i) give notice to the Administrative Agent and Lenders of its
intent to cure any Borrowing Base Deficiency by 5:00 p.m. on the Business Day
following the delivery of notice via electronic mail to the Borrower of the
Borrowing Base Deficiency arose (unless Borrower has actually cured such
Borrowing Base Deficiency by such time) and (ii) cure any Borrowing Base
Deficiency by 5:00 p.m. on the fourth Business Day after the Borrowing Base
Deficiency Notice Date by either (A) repaying outstanding Loans, selling
Collateral Assets and depositing the proceeds of such sale into the Collateral
Account or transferring additional Eligible Collateral Assets, Cash or Cash
Equivalents to the Collateral Account so that the Borrowing Base will thereupon
equal or exceed the Total Outstandings or (B) delivering to the Administrative
Agent a written report showing a projected cure of any Borrowing Base Deficiency
based on actions described in clause (A), if any, and pending purchases and
sales of Collateral Assets, which report shall (1) be satisfactory to the
Administrative Agent, (2) give effect to all committed purchases of Collateral
Assets and other financial assets by the Borrower and account in a manner
satisfactory to the Administrative Agent for any change in the market value of
any such Collateral Asset and (3) give effect to sales of Collateral Assets
(including sales committed to on the date of such report) only if such sales are
to Approved Dealers and Borrower reasonably expects


25    

--------------------------------------------------------------------------------





such sales to be settled within 30 days of the Borrower’s commitment to such
sale; provided, however, Borrower shall not have the right to cure any such
Borrowing Base Deficiency to the extent Borrower disposed of any Collateral
Asset with knowledge that such disposition would give rise to such Borrowing
Base Deficiency hereunder. All repayments of outstanding Loans pursuant to this
Section 2.03(b) shall be allocated pro rata based on the Revolving Credit
Exposure of the respective Lenders on the date of the relevant repayment.
(c)    Any prepayment of any Eurocurrency Rate Loan shall be accompanied by all
accrued and unpaid interest, amounts owing under Section 2.06 in respect of the
amount prepaid and any additional amounts required pursuant to Section 3.05.
2.04    Termination or Reduction of Commitments.     The Company may, at its
discretion, and upon notice to the Administrative Agent, on any date terminate
the Aggregate Commitments or from time to time, permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of at least $1,000,000 and in multiples of $500,000 in excess
thereof or, if less, the entire Aggregate Commitments (iii) the Company shall
not terminate or reduce the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Aggregate Commitments. Each optional termination of the
Aggregate Commitments shall be allocated between the Class A Loan Commitment and
Class A-1 Loan Commitment at the election of the Borrower; provided, however,
that in no event may the Borrower effect a termination of the Class A-1 Loan
Commitment in whole or in part that would result in a Class A-1 Loan Fraction
that is lower than the Class A-1 Loan Fraction as of the Closing Date. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any termination of the
Class A Loan Commitment shall be applied to the Class A Loan Commitment of each
Lender, and any termination of the Class A-1 Loan Commitment shall be applied to
the Class A-1 Loan Commitment of each Lender, in each case, according to its
Applicable Loan Percentage. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination. Notwithstanding anything herein to the contrary, the Borrower
may rescind any such notice not later than 1:00 p.m. on the Business Day before
such termination was scheduled to take place if such termination would have
resulted from a refinancing of the Commitments, which refinancing will not be
consummated or will otherwise be delayed.
(a)    On any date on which the Borrower terminates or permanently reduces the
Aggregate Commitments as set forth above, unless the Commitment reductions are
solely pro rata based on the Class A Loan Commitment and Class A-1 Loan
Commitment as of the date, (i) the Borrower shall prepay on the relevant date in
accordance with Section 2.03 the aggregate Outstanding Amount of all Committed
Loans, pro rata to all Lenders based on their respective Revolving Credit
Exposure, and irrespective of the portion of such Lenders’ Class A Loan
Commitment or Class A-1 Loan Commitment that is being terminated or reduced,
(ii) the Borrower may reborrow on such date the amounts repaid to the extent of
the available Class A Commitment and Class A-1 Commitment after the relevant
termination or reduction (such reborrowing to be made pro rata based on the
Class A Loan Fraction and Class A-1 Loan Fraction after giving effect to such
termination or reduction), in


26    

--------------------------------------------------------------------------------





accordance with and subject to the terms and conditions of Section 2.02 and
Section 4.02 and (iii) to the extent a Lender would receive repayment of
Committed Loans on such date of repayment and would also fund a Committed Loan
in respect of the Class A Commitment or Class A-1 Commitment on such date, such
amounts shall be netted. If for any reason the Borrower would not be able to
re-borrow the entire amount required under the preceding clause (ii), the
Commitment reductions shall be solely pro rata based on the Class A Loan
Commitment and Class A-1 Loan Commitment as of the relevant date. For the
avoidance of doubt, prepayment and reborrowing of Committed Loans in accordance
with the foregoing on any Interest Payment Date will not result in any breakage
or related costs, and prepayment and reborrowing of Committed Loans in
accordance with the foregoing other than on an Interest Payment Date will result
in breakage or related costs with respect to any Lender only to the extent of
the net prepayment to such Lender resulting from the relevant repayment and
reborrowing.
2.05    Repayment of Loans; Reborrowing, Repayment on Maturity Date. The
Borrower shall repay to the Lenders on the Class A Loan Maturity Date the
Outstanding Amount of the Committed Loans made to the Borrower by the Class A
Lenders. For the avoidance of doubt, repayment in full of the Class A Loan
Commitment on the Class A Loan Maturity Date will not result in any breakage or
related costs.
For the avoidance of doubt, after the Class A Loan Maturity Date, the Borrower
may continue to borrow on the Class A-1 Commitment, to the extent available. Any
such borrowing shall be in accordance with and subject to the terms and
conditions of Section 2.02 and Section 4.02. To the extent a Lender would
receive repayment of Committed Loans on the Class A Loan Maturity Date and would
also fund a Committed Loan in respect of the Class A-1 Loan Commitment on such
date, such amounts shall be netted.
The Borrower shall repay to the Lenders on the Maturity Date the Outstanding
Amount of the Committed Loans made to the Borrower from all Lenders.
2.06    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the Outstanding Amount thereof from the applicable borrowing date at
a rate per annum equal to the Base Rate plus the Applicable Rate.    
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the written request of the Required Lenders, such amount
shall thereafter bear interest at a fluctuating


27    

--------------------------------------------------------------------------------





interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws and shall continue to bear interest at such
rate until but excluding the date on which such Event of Default is cured or
waived.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon written demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07    Fees.
(a)    Commitment Fee. Subject to Section 2.12(a)(iii), the Borrower shall pay
to the Administrative Agent for the account of each Lender
(i)     in accordance with its Applicable Loan Percentage, a commitment fee in
Dollars equal to the Class A Loan Fraction times (i) the actual daily Unused
Amount times (2) the Commitment Fee Rate, divided by (ii) 360
(ii)    in accordance with its Applicable Loan Percentage, a commitment fee in
Dollars equal to the Class A-1 Loan Fraction times (i) the actual daily Unused
Amount times the Commitment Fee Rate, divided by (ii) 360.
The commitment fee shall accrue at all times from and including the Closing Date
to and excluding the date that is 30 days prior to the Maturity Date, including
at any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable on each Commitment Fee Payment Date. The commitment
fee shall be calculated in arrears for each Commitment Fee Calculation Period
and if there is any change in the Commitment Fee Rate, Class A Loan Fraction,
Class A-1 Loan Fraction or Applicable Loan Percentage during any Commitment Fee
Calculation Period, the actual daily amount shall be computed and multiplied by
the Commitment Fee Rate separately for each day during such Commitment Fee
Calculation Period that such Commitment Fee Rate, Class A Loan Fraction, Class
A-1 Loan Fraction or Applicable Loan Percentage was in effect.
(b)    Makewhole Fee. Subject to Section 2.12(a)(iii), if the Aggregate
Commitments are terminated in whole or in part pursuant to Section 2.04 prior to
the six month anniversary of the Closing Date, then Borrower shall pay to the
Administrative Agent for the account of each Lender:


28    

--------------------------------------------------------------------------------





(i)     in accordance with its Applicable Loan Percentage in respect of the
Class A Loan Commitment, a fee equal to the value in Dollars of all future
amounts that would have been payable in respect of the Class A Loan Commitment
(or terminated portion thereof) during the period from the termination date
amounts to Class A Loan Maturity Date assuming that the Outstanding Amount is
equal to the Aggregate Commitments (or terminated portion thereof), the
Applicable Rate is equal to the Makewhole Fee Rate set forth in Schedule 1.01
and LIBOR is zero; and
(ii)    in accordance with its Applicable Loan Percentage in respect of the
Class A-1 Loan Commitment a fee equal to the value in Dollars of all future
amounts that would have been payable in respect of the Class A-1 Loan
Commitments (or terminated portion thereof) during the period from the
termination date to the Maturity Date assuming that the Outstanding Amount is
equal to the Aggregate Commitments (or terminated portion thereof), the
Applicable Rate is equal to the Makewhole Fee Rate set forth in Schedule 1.01
and LIBOR is zero.
Any Aggregate Commitments terminated in whole or in part after the six month
anniversary of the Closing Date shall not be subject to a Makewhole Fee.
(c)    Other Fees.
(i)    The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
2.08    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest or demonstrable error.
2.09    Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business in accordance with
its usual practice. Subject to Section 10.06(c),


29    

--------------------------------------------------------------------------------





the accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest or demonstrable error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest or demonstrable error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.
2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. All payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent may require that any payments due under this Agreement be
made in the United States. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall in each case be deemed received on the next following Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be;
provided that this sentence shall not apply to payments made on the Maturity
Date without giving effect to the proviso in the definition of such term.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Committed
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower (so long as the applicable Lender is not Bank of America or an
Affiliate thereof) severally agree to pay to the Administrative Agent forthwith
on written demand such corresponding amount


30    

--------------------------------------------------------------------------------





in Same Day Funds with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on written demand the amount so distributed
to such Lender in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
or demonstrable error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


31    

--------------------------------------------------------------------------------





2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender) or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans to any assignee or participant, other than an
assignment to the Company (as to which the provisions of this Section shall
apply).
The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Company in the amount
of such participation.
2.12    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the


32    

--------------------------------------------------------------------------------





Administrative Agent hereunder; second, as the Company may request (so long as
no Default or Event of Default exists and is continuing), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Company, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists or is continuing, to the payment of any amounts owing to
the Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.07(a) or 2.07(b) for any period during which that Lender
is a Defaulting Lender and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender.
(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.




33    

--------------------------------------------------------------------------------






ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Company under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable withholding agent)
require the deduction or withholding of any Tax from any such payment by the
Administrative Agent or the Company, then the Administrative Agent or the
Company shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection
(e) below.
(i)    If the Company or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes (including, for the avoidance of
doubt, both United States Federal backup withholding and withholding Taxes) from
any payment under any Loan Document, then (A) the Company or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) the Company or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Company shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnifications. (i)  The Company shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


34    

--------------------------------------------------------------------------------





(i)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Company to do so), (y) the Administrative Agent and the
Company, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Company, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Company in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. As soon as practicable, after any payment of Taxes
by the Company or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Company shall notify the Administrative Agent
or the Administrative Agent shall notify the Company, as the case may be, and
upon request by the Company or the Administrative Agent, the Company shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Company, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Company or the Administrative Agent, as the case
may be.
(e)    Status of Lenders; Tax Documentation. (i) Any Recipient that is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or the taxing authorities of a jurisdiction
pursuant to such applicable Law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (x) set forth in Section 3.01(e)(ii)(A), (B) or (D) or (y) required by
applicable Law other than the Code or the taxing authorities of a jurisdiction
pursuant to such applicable Law to comply with the requirements for exemption or
reduction of withholding Tax in that jurisdiction) shall not be required if in
the Recipient’s reasonable judgment such completion, execution or submission
would subject


35    

--------------------------------------------------------------------------------





such Recipient to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Recipient.
(i)    Without limiting the generality of the foregoing,
(A)    any Recipient that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Recipient becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed originals of IRS
Form W‑9 certifying that such Recipient is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (which
for all purposes of this Agreement shall include an IRS Form W‑8BEN‑E where
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)        executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the BDC Parent within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign


36    

--------------------------------------------------------------------------------





Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by Law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(ii)    Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, or if a successor version of such form or
certification is published, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(iii)    Borrower shall deliver to the Administrative Agent on or prior to the
Closing Date an executed original of IRS Form W-9. If such form becomes obsolete
or inaccurate in any respect, or if a successor version of such form or
certification is published, Borrower shall update such form or promptly notify
the Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender,


37    

--------------------------------------------------------------------------------





or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender, as the case may be. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Company an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Company under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Company, upon the request of the Recipient, agrees to repay the amount
paid over to the Company (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Company pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted after the date of this
Agreement that it is unlawful, for any Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to the
Eurocurrency Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component


38    

--------------------------------------------------------------------------------





of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and any amounts due pursuant to Section 3.05.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) (i) the
Administrative Agent determines that (i) deposits are not being offered to banks
in the applicable offshore interbank market for Dollars for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan, (in each case with
respect to clause (a) above, “Impacted Loans”), or (b) the Administrative Agent
or the Required Lenders  determine that for any reason the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in Dollars shall be suspended, (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in Dollars (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material


39    

--------------------------------------------------------------------------------





restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon written request of such Lender, the Company will
pay to such Lender, such additional amount or amounts as will compensate such
Lender, for such additional costs incurred or reduction suffered; provided that
the amounts payable under this Section 3.04(a) shall be without duplication of
amounts payable under Sections 3.01, 3.04(b), 3.04(e) or 3.05 and such amount or
amounts shall be no greater than that which such Lender is generally claiming
from its other borrowers similarly situated to Borrower, as reasonably evidenced
to the Borrower at the time such amount is requested.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Company will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


40    

--------------------------------------------------------------------------------





(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error.
The Company shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of Article III and this
Section 3.04 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof);
provided, further, that such Lender at that time has a general policy of
demanding the same type of compensation from similarly situated borrowers.
(e)    Additional Reserve Requirements. The Company shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 days’ prior written notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender which notice will include the
amount of such interest or costs, the methodology for the calculation and the
calculation thereof, provided that (x) the amounts payable under this Section
3.04(e) shall be without duplication of amounts payable under Section 3.01,
3.04(a) or 3.05 and no amount shall be payable under this Section 3.04(e) on
account of any Excluded Taxes and (y) each Lender agrees that it will not claim
from the Borrower the payment of any amounts referred to in this Section 3.04(e)
if it is not generally claiming similar compensation from its other similar
borrowers in substantially similar circumstances. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest or costs shall be due and payable 10 days from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Lender (which writing shall
set forth in reasonable detail the basis for requesting any such amounts, with a
copy to the Administrative


41    

--------------------------------------------------------------------------------





Agent) from time to time, the Company shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), including, for the avoidance of doubt, the net
prepayment of any amount to a Lender other than on the last day of the Interest
Period resulting from a repayment and reborrowing under Section 2.04(b).
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the Borrower unless such notice is rescinded in accordance with the terms
hereof; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
excluding any loss of anticipated profits, but including and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained. The Company shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the Borrower) to
the Lenders under this Section 3.05, each Lender shall be deemed to have funded
each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by
a matching deposit or other borrowing in the offshore interbank market for
Dollars for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
and documented out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.


42    

--------------------------------------------------------------------------------





(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender gives a notice pursuant to Section 3.02, or if
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a) that
would eliminate the amounts payable under Section 3.01 or Section 3.04 or
eliminate the need for notice pursuant to Section 3.02, the Company may replace
such Lender in accordance with Section 10.13.
3.07    Survival. All obligations of the Company under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a reasonably recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, the Security Agreement, the
Collateral Administration Agreement, and the Investment Management Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;
(ii)    Notes executed by the Borrower in favor of each Lender requesting Notes;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of a Responsible Officer of the Company
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Company is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in Delaware;
(v)    a favorable opinion of Dechert LLP, counsel to the Company, addressed to
the Administrative Agent and each Lender, as to the matters concerning the
Company, the Investment Adviser and the Loan Documents as the Required Lenders
may reasonably request;


43    

--------------------------------------------------------------------------------





(vi)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
(vii)    a certificate of a Responsible Officer of the Company either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by the Company and the validity
against the Company of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(viii)    evidence satisfactory to the Administrative Agent in its sole
discretion that the Net Asset Value of Borrower is at least equal to
$10,000,000;
(ix)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require;
(x)    a favorable opinion of Dechert LLP, counsel to the Investment Adviser,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Investment Adviser and the Loan Documents as the Required Lenders
may reasonable request;
(xi)    a favorable opinion of Dechert LLP, counsel to the Borrower, addressed
to the Administrative Agent and each Lender, to the effect that the Borrower
would not be consolidated with the BDC Parent in the event of a proceeding under
the Bankruptcy Code;
(xii)    an opinion of Dechert LLP, counsel to the Borrower, addressed to the
Administrative Agent, each Lender and the Collateral Administrator, in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that the security interest hereunder is an enforceable and perfected security
interest, subject to no other Liens of record except as provided herein or
otherwise permitted hereunder;
(xiii)    the Company shall have provided to such Lender, and such Lender shall
be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act; and
(xiv)    the Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have provided, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Borrower.
(b)    Any fees required to be paid on or before the Closing Date that have been
invoiced shall have been paid.


44    

--------------------------------------------------------------------------------





(c)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent); provided, however, that such fees, charges and disbursements shall only
be due and payable to the extent provided pursuant to Section 10.04.
(d)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) the Borrower and Borrower Parent contained in each other Loan
Document, or which are contained in any document (including the Beneficial
Ownership Certification) furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct (in all material respects, or as so qualified, as applicable) as of such
earlier date.
(e)    No Default shall exist, or would result from such Credit Extension or
from the application of the proceeds thereof.
(f)    The Administrative Agent and the Lenders shall have a valid and perfected
first‑priority lien and security interest in the Collateral, all filings,
recordations and searches necessary or desirable in connection with the
Collateral shall have been duly made, and all filing and recording fees and
taxes shall have been duly paid, including in each case under, and as required
by, all applicable laws.
(g)    All governmental and third party approvals necessary or, in the
discretion of the Lender, advisable in connection with the Credit Extension
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions on the Lender making the Credit Extension.
(h)    The initial Lender shall have received and reviewed all financial
statements required to be delivered under Section 6.01 and, in each case, such
financial statements shall be satisfactory to the initial Lender in its sole
discretion.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:


45    

--------------------------------------------------------------------------------





(a)    The representations and warranties of the Borrower contained in (i)
Article V and (ii)  each other Loan Document, or which are contained in any
document (including the Beneficial Ownership Certification) furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and Collateral Administrator shall have received
a Request for Credit Extension in accordance with the requirements hereof, which
shall include a Borrower Certification.
(d)    No Borrowing Base Deficiency shall exist on the date of such Advance or
would arise after giving effect to the relevant Advance.
(e)    After giving effect to the proposed Credit Extension, the Total
Outstandings would not exceed the Aggregate Commitments.
(f)    The Borrower and Borrower Parent have complied with all Special Purpose
Entity Requirements.
Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.



ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. The Company (a) is duly organized,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business in which
it is currently engaged and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


46    

--------------------------------------------------------------------------------





5.02    Authorization; No Contravention.
The execution, delivery and performance by the Company of each Loan Document to
which the Company is party, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) violate the terms of
any of the Company’s Organization Documents; (b) result in any breach or
contravention of, or the creation of any Lien (other than a Permitted Lien)
under, or require any payment to be made under (i) any Contractual Obligation to
which the Company is a party or affecting the Company or the properties of the
Company or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Company or its property is subject;
or (c) violate any Law; except in each case referred to in clause (c), to the
extent such failure would not reasonably be expected to have a Material Adverse
Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Company of this Agreement or any other Loan Document.
5.04    Binding Effect. This Agreement has been, and each other Loan Document to
which the Company is a party, when delivered hereunder, will have been, duly
executed and delivered by the Company. This Agreement constitutes, and each
other Loan Document to which the Company is a party when so delivered, and when
executed and delivered by the other parties thereto, will constitute, a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or other Laws affecting creditors’ rights generally and by
general principles of equity, regardless of whether considered in a proceeding
in equity or at Law.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of BDC Parent as of the date thereof and its results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of BDC Parent as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheet of BDC Parent dated as of the
most recent fiscal quarter of BDC Parent, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of BDC Parent as of the date thereof and its results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.


47    

--------------------------------------------------------------------------------





(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no material actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or against any of its properties or revenues.
5.07    No Default. The Company has no Contractual Obligations other than (A)
pursuant to (i) the Loan Documents, (ii) the Investment Management Agreement,
and (iii) the purchase or sale of Collateral Assets and other financial assets
as permitted under the Loan Documents, or, in each case, Contractual Obligations
that are incidental thereto, and (B) as indicated in Schedule 5.07 (as such
Schedule may be updated from time to time by written agreement of the Company
and the Administrative Agent). The Company is not in default in any material
respect under or with respect to any Contractual Obligation. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
5.08    Liens and Indebtedness. The property of the Company is subject to no
Liens other than Permitted Liens. The Company has no Indebtedness other than the
Indebtedness created under the Loan Documents. The Company is not a party to any
outstanding agreement or contract other than the Loan Documents and the
documents related thereto, and the Company has no actual or contingent
liabilities in respect of any agreements or contracts to which the Company has
previously been a party but which are no longer outstanding as of the date of
this Agreement.
5.09    Taxes.  
(a)    Each of the Company, Borrower Parent and BDC Parent has filed all
Federal, state and other material tax returns and reports required to be filed
by it, and has paid or caused to be paid all Federal, state and other material
Taxes, assessments, fees and other governmental charges levied or imposed upon
it or its properties, income or assets otherwise due and payable by it, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which reserves in accordance with GAAP
have been provided. There is no tax assessment proposed in writing against the
Company. The Company is not party to any tax sharing agreement.
(b)    For U.S. federal income tax purposes, (i) Borrower is a disregarded
entity and Borrower Parent is its sole beneficial owner, (ii) Borrower Parent is
a disregarded entity and BDC Parent is its sole beneficial owner and (iii) BDC
Parent is a U.S. Person.
5.10    ERISA Matters. (i)    Neither the Company nor any ERISA Affiliate of the
Company has incurred or is subject to any liability under Title IV of ERISA or
Section 4975 of the Code (other than for premiums due) or maintains or
contributes to, or is or has been required to maintain or contribute to, any
Plan, except as could not reasonably be expected to have a Material Adverse
Effect, and (ii) the Company is not and will not be using “plan assets” (within
the meaning


48    

--------------------------------------------------------------------------------





of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Plans in connection with the Loans or the Commitments;.
5.11    Equity Interests. All Equity Interests of the Company are duly and
validly issued. There are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any such Equity Interests. All Equity Interests of the Company are
owned by Borrower Parent. All Equity Interests of the Borrower Parent are owned
by BDC Parent.
5.12    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    The Company is not, and is not required to be, registered as an
“investment company” under the Investment Company Act.
5.13    Disclosure. The Company has made available to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it is subject, and has disclosed all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect (other than forward-looking information and pro forma
information regarding obligors on Collateral Assets, information related to
third parties and general economic or industry information or projections). No
report, financial statement, certificate or other information furnished (whether
orally or in writing) by or on behalf of the Company to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) as of its date contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole and in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; provided
further that solely with respect to information furnished by the Company which
was provided to the Company from a third party, such information need only be
true and correct in all material respects to the knowledge of the Company.
5.14    Compliance with Laws. (a)    The Company is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which such requirement of Law or order, writ, injunction or decree
is being contested in good faith by appropriate proceedings diligently
conducted.
(b)    Without limitation of (a), none of the execution, delivery and
performance by the Company of each Loan Document, the purchases and sales of
Collateral Assets by the Company from time to time, or the borrowing of
Committed Loans by the Company and application of the proceeds thereof, will
result in any violation of the Investment Company Act by the Company, the
Borrower Parent or the BDC Parent.


49    

--------------------------------------------------------------------------------





(c)    Borrower acknowledges that Bank of America’s and the Class A Lender’s
obligations hereunder shall be subject to all Laws and, without limitation, the
transaction documents shall not limit the ability of Bank of America to take any
actions that it determines, in the exercise of its sole discretion, to be
necessary or advisable to comply fully and prudently with any Law, including
without limitation any regulatory margin requirement.
5.15    Taxpayer Identification Number; Other Identifying Information. The true
and correct U.S. taxpayer identification number of the Borrower, that of the
Borrower Parent and that of the BDC Parent are set forth on Schedule 5.15. The
Borrower’s exact legal name at the date of this Agreement and any prior legal
names, and the Borrower’s, jurisdiction of organization, organizational
identification number, registered office, and the place of business of
Investment Adviser, or if Investment Adviser has more than one place of
business, Investment Adviser’s chief executive office, in each case at the date
of this Agreement and for the four months immediately preceding the date of this
Agreement are, in each case, as set forth in are set forth on Schedule 5.15.
5.16    OFAC. Neither the Borrower nor, to the knowledge of the Borrower, any
director, officer, employee, agent, affiliate or representative thereof is an
individual or entity that is, or is owned or controlled by an individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Designated Jurisdiction.
5.17    Anti-Corruption Laws. The Borrower has conducted its business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act of 2010, and other similar anti-corruption legislation in other
jurisdictions.
5.18    EEA Financial Institution.
None of the Borrower, the Borrower Parent or the BDC Parent is an EEA Financial
Institution.

ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation (other than unasserted contingent Obligations that expressly survive
termination of this Agreement) hereunder shall remain unpaid or unsatisfied the
Company shall:
6.01    Financial Statements. Deliver (including by causing the BDC Parent to
deliver) to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of BDC Parent (beginning with the fiscal year ending December
31, 2018), a consolidated balance sheet of BDC Parent as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, all in


50    

--------------------------------------------------------------------------------





reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidated statements to be certified by a Responsible
Officer of BDC Parent to the effect that such statements are fairly stated when
considered in relation to the consolidated financial statements of BDC Parent;
(b)    as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of BDC Parent
(commencing with the first full fiscal quarter ended after the Closing Date), a
consolidated balance sheet of BDC Parent as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of BDC Parent’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the BDC Parent’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes, certified by a Responsible Officer of BDC Parent as fairly
presenting the financial condition, results of operations, net assets and cash
flows of BDC Parent in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;
(c)    as soon as available and in any event not later than the last Business
Day of the calendar month following each monthly accounting period (ending on
the last day of each calendar month) of the Borrower, performance returns and
the Net Asset Value and, if reasonably requested by the Administrative Agent,
supporting calculations thereof, in each case, of the Borrower, as at the last
day of such accounting period; and
(d)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, the
Borrower Parent, BDC Parent or Investment Adviser, or compliance with the terms
of this Agreement and the other Loan Documents, as the Administrative Agent or
any Lender may reasonably request.
6.02    Certificates; Other Information. Deliver or cause BDC Parent to deliver
to the Administrative Agent and each Lender, in form and detail satisfactory to
the Administrative Agent and the Required Lenders:
(a)    promptly after any reasonable written request by the Administrative Agent
or any Lender copies of any detailed audit reports, management letters or
recommendations submitted to the management board of directors or investment
manager of BDC Parent by independent accountants in connection with the accounts
or books of BDC Parent, or any audit of any of them;
(b)    concurrently with the delivery of any of the financial statements or
monthly report referred to in Section 6.01, a duly completed Compliance
Certificate of each of BDC Parent, Borrower Parent and Borrower signed by a
Responsible Officer of BDC Parent, Borrower Parent


51    

--------------------------------------------------------------------------------





or Borrower, as applicable (which delivery may, unless the Administrative Agent,
or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);
(c)    promptly, and in any event within five Business Days after receipt
thereof by Borrower, Borrower Parent or Investment Adviser, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) to the extent permitted by applicable Law
and subject to reasonable confidentiality and other restrictions imposed by the
Borrower or Borrower Parent concerning any material non-routine investigation or
possible investigation or other material non-routine inquiry by such agency
regarding financial or other operational results of any such entity;
(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request; and
(e)     if the information in the Borrower’s Beneficial Ownership Certification
has changed in any material respect, promptly provide notice of such updated
information to the Lenders.
Documents required to be delivered pursuant to Sections 6.01(a) and 6.02  may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) BDC Parent posts such documents, or provides
a link thereto on the website listed on Schedule 10.02, (ii)  such documents are
posted on BDC Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), or (iii)  the Company provides to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents; provided that:
(x) the Company shall deliver paper copies of such documents to the
Administrative Agent upon its request to the Company to deliver such paper
copies and (y) the Company shall notify the Administrative Agent (by facsimile
or electronic mail) of the posting pursuant to clause (i) and (ii) above of any
such documents, and the Administrative Agent hereby agrees that it shall use
commercially reasonable efforts to post such documents received pursuant to
clause (iii) above on the Company’s behalf to a commercial, third-party or other
website sponsored by the Administrative Agent and notify the Lenders of such
posting. The Administrative Agent shall have no obligation to request the
delivery or to maintain any copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that


52    

--------------------------------------------------------------------------------





(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Borrower or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.03    Notices. Promptly notify the Administrative Agent, upon Borrower
becoming aware:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including, (i) breach or non-performance of, or
any default under, a Contractual Obligation of the Company, Borrower Parent or
BDC Parent; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company, Borrower Parent or BDC Parent and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company, Borrower
Parent or BDC Parent; and
(c)    of any material change in accounting policies or financial reporting
practices by the Company, Borrower Parent or BDC Parent.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Company;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.


53    

--------------------------------------------------------------------------------





6.05    Preservation of Existence, Etc. (a)    To the maximum extent permitted
pursuant to applicable Laws, preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (a) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except, in each case, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. (a)    Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and
(a) make all necessary repairs thereto and renewals and replacements thereof, in
each case, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
6.07    Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, Borrower shall execute and deliver such
further documents and do such other acts and things as the Administrative Agent
may reasonably request in order to effect fully the purposes of this Agreement
or the other Loan Documents and to provide for payment of the Loans made
hereunder, with interest thereon, in accordance with the terms of this
Agreement.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted.
6.09    Books and Records. (a)    Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of the Company; and (a) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Company.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties (or to the extent reasonably necessary or appropriate to examine the
foregoing records, the properties of Investment Adviser, Borrower Parent or BDC
Parent), to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom other than items protected by
attorney-client privilege or that may not be disclosed pursuant to applicable
Law or contractual confidentiality obligations, and to discuss its affairs,
finances and accounts with its directors, officers and independent public
accountants or Investment Adviser all at the expense of the Company and at such
reasonable times during normal business hours upon reasonable advance notice to
the Company (which notice shall not be less than five Business Days except
during the occurrence and continuation of an Event of Default); provided that,
so long as no Event of Default has occurred and is continuing, such visits will
be limited to a maximum of two per calendar year; provided, further that the
Administrative Agent shall schedule such visits on behalf of the Lenders, and
shall (1) coordinate in good faith with the Lenders to determine dates which are
acceptable to a majority of the Lenders and (2)


54    

--------------------------------------------------------------------------------





provide ten days’ prior notice to the Lenders of any such visit (or such lesser
period acceptable to the Lenders) and any Lender shall be permitted to join in
such visit.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions solely for
Permitted Uses.
6.12    Approvals and Authorizations. Maintain all material authorizations,
consents, approvals and licenses from, exemptions of, and filings and
registrations with, each Governmental Authority of the jurisdiction in which the
Company is organized and existing, and all approvals and consents of each other
Person in such jurisdiction, in each case that are required in connection with
the Loan Documents.
6.13    Special Purpose Entity Requirements.     Conduct at all times its
business and operations in accordance with the Special Purpose Entity
Requirements and the provisions of Section 1.7 of the Limited Liability Company
Agreement and maintain at all times 100% ownership of all Equity Interests of
the Company by Borrower Parent. The Company shall give reasonable prior notice
to the Administrative Agent of any amendment to the Investment Management
Agreement or the Limited Liability Company Agreement.
6.14    Security Interest. Maintain a first-priority (subject to Permitted
Liens), perfected security interest in the Collateral for the benefit of the
Lenders, their successors, transferees and assigns so long as this Agreement is
in effect.
6.15    ERISA Matters. Do, or cause to be done, all things necessary to ensure
that it will not be deemed to hold Plan Assets at any time.
6.16    Anti-Corruption Laws. Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act of 2010, and
other similar anti-corruption legislation in other jurisdictions and maintain
policies and procedures designed to promote and achieve compliance with such
laws.



ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than unasserted contingent Obligations that expressly survive
termination of this Agreement) hereunder shall remain unpaid or unsatisfied, the
Company shall not, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than Permitted Liens.
7.02    Investments. Own any Structured Finance Security.
7.03    Indebtedness; Bank Accounts. (a)    Create, incur, assume or suffer to
exist any Indebtedness (including incurring any swap or other hedging contract
obligation that could result


55    

--------------------------------------------------------------------------------





in payment obligations of the Company), except Indebtedness under the Loan
Documents (including with respect to amounts owed to service providers or
otherwise arising in the ordinary course of the Company’s business; or (a) open
or establish any bank accounts except as contemplated by the Loan Documents.
7.04    Fundamental Changes. Merge, dissolve, liquidate, wind-up, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person; provided that the
company may Dispose of all or substantially all assets if the proceeds of such
Disposition are used to repay the Loans in full.
7.05    Collateral Assets. Sell, assign, transfer, convey or otherwise dispose
of any Collateral Asset, or purchase any Collateral Asset, unless, after giving
effect to any such sale, assignment transfer, conveyance, disposition or
purchase, and any simultaneous sales or purchases of Collateral Assets and/or
simultaneous prepayments of Loans in accordance with Section 2.03, (i) based on
the most recent Borrowing Base determination received from the Administrative
Agent or the Calculation Agent, no Borrowing Base Deficiency will exist and (ii)
no Default would occur or be continuing after giving effect thereto; provided
that, for the avoidance of doubt, the Borrower shall at all times be permitted
to sell any Collateral Asset to an Approved Dealer in order to cure any
Borrowing Base Deficiency so long as no Default would otherwise occur or be
continuing after giving effect thereto.
Apply the proceeds of any Disposition of all or any portion of the Collateral
except toward (i) a Permitted Use, (ii) the repayment of Loans or the payment of
fees or interest on Loans hereunder or (iii) subject to Section 7.06, a
Restricted Payment.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, so long as no Default shall
have occurred and be continuing or would result therefrom, the Company may make
distributions to Borrower Parent; provided that even during the occurrence and
continuance of a Default, so long as no Specified Default or Borrowing Base
Deficiency shall have occurred and be continuing or would result therefrom, and
the Company has provided the Administrative Agent with evidence reasonably
satisfactory to it of such payment requirement and the amount thereof at least
five Business Days prior to the date of the Restricted Payment, the Company may
make Restricted Payments to Borrower Parent to (i) allow Borrower Parent or BDC
Parent to pay any unpaid Taxes then due and owing resulting from the income of
the Company claimed on the tax reporting of BDC Parent or (ii) to enable
Borrower Parent to make distributions to BDC Parent to the extent necessary to
allow BDC Parent to make sufficient distributions to qualify as a “regulated
investment company” under the Code and to otherwise minimize or eliminate
federal or state income or excise taxes payable by BDC Parent in or with respect
to any taxable year of BDC Parent (or any calendar year, as relevant); provided,
further, that the amount of any such payments made in respect of any such
taxable year (or calendar year, as relevant) of BDC Parent shall not exceed 110%
of the amounts that the Company would have been required to distribute to
Borrower Parent to: (i) allow the Company to satisfy the minimum distribution
requirements that would be imposed by Section 852(a) of the Code (or any
successor


56    

--------------------------------------------------------------------------------





thereto) to maintain its eligibility to be taxed as a regulated investment
company for any such taxable year, (ii) reduce to zero for any such taxable year
such Company’s liability for federal income taxes imposed on (y) its investment
company taxable income pursuant to Section 852(b)(1) of the Code (or any
successor thereto), and (z) its net capital gain pursuant to Section 852(b)(3)
of the Code (or any successor thereto), and (iii) reduce to zero such Company’s
liability for federal excise taxes for any such taxable year imposed pursuant to
Section 4982 of the Code (or any successor thereto), in the case of each of (i),
(ii) and (iii), calculated assuming that the Company had qualified to be taxed
as a “regulated investment company” under the Code and had the same taxable year
end as BDC Parent.
7.07    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms no less favorable to the
Borrower as would be obtainable by the Borrower at the time in a comparable
arm’s length transaction with a Person other than an Affiliate. Without
limitation of the foregoing, (i) the Borrower shall not sell any Collateral
Asset to the Borrower Parent, BDC Parent or to any Affiliate of the Borrower
Parent unless the cash price of such sale is at least equal to the Current
Market Value of the relevant Collateral Asset and (ii) the Borrower shall not
purchase any Collateral Assets from Borrower Parent, BDC Parent or from any
other Affiliates unless (x) such purchase is effected using a sale agreement in
a form satisfactory to the Administrative Agent and each Lender, (y) an opinion
of counsel of nationally recognized standing, reasonably acceptable to the
Required Lenders, is addressed and delivered to the Administrative Agent and
each Lender, as to (I) treatment of such purchase as a “true sale” for purposes
of the Bankruptcy Code and the insolvency law of such other jurisdiction of the
selling Affiliate that may be relevant, (II) an updated nonconsolidation opinion
in relation to the opinion in Section 4.01(a)(xi), (III) perfection of the
back-up security interest referenced in (z) below and (IV) such other matters
concerning such sale as the Required Lenders may reasonably request, such
opinions in each case to be acceptable to the Required Lenders in their sole
discretion and (z) the Borrower has submitted back-up filings against the seller
of such Collateral Assets under the UCC or other appropriate filing offices in
each relevant jurisdiction which are effective to perfect a security interest of
the Borrower over the relevant Collateral Asset in the event the relevant sale
were to be characterized as a financing.
7.08    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, any other Loan Document or the Investment Management Agreement)
that (a) limits the ability of the Company to create, incur, assume or suffer to
exist Liens on property of the Company or (b) requires the grant of a Lien to
secure an obligation of the Company if a Lien is granted to secure another
obligation of the Company.
7.09    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose or
(b) to purchase securities or other assets in a manner that would cause such
credit extension to become a “covered transaction” as defined in Section 23A of
the Federal Reserve Act (12 U.S.C.


57    

--------------------------------------------------------------------------------





§ 371c) and Regulation W of the FRB, including any transaction where the
proceeds of any Credit Extension are used for the benefit of, or transferred to,
an Affiliate of a Lender.
7.10    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend or contribute such proceeds to any individual or entity, to
fund any activities of or business with any individual, or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions or in any other manner that will result in a violation by any
individuals or entity participating in the transaction (whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions.
7.11    Special Purpose Entity Requirements. Conduct at any time its business or
operations in contravention of the Special Purpose Entity Requirements.
Modify, amend or supplement its Organizational Documents in any manner
inconsistent with the Special Purpose Entity Requirements or otherwise
materially adverse to the Lenders.
Be party to any agreement under which it has any material obligation or
liability (direct or contingent) without including customary “non-petition”
provisions substantially similar to Section 10.20(b), other than with the
consent of the Administrative Agent.
Fail at any time to maintain one Independent Manager (as such term is defined in
the Organizational Documents); provided that the Borrower shall have ten
Business Days to replace any Independent Manager upon the receipt by a
Responsible Officer of the Borrower of notice of the death, resignation or
incapacity of the current Independent Manager.
7.12    Investment Management Agreement. Amend the Investment Management
Agreement other than an amendment (i) (A) that solely cures any ambiguity,
typographical or manifest error, or defect in either agreement and (B) of which
the Administrative Agent was provided notice before execution of such amendment
or (ii) to which the Administrative Agent has consented in writing (such consent
not to be unreasonably withheld or delayed).
7.13    ERISA.
(a)    Maintain or contribute to, or agree to maintain or contribute to, or
permit any ERISA Affiliate of the Company to maintain or contribute to or agree
to maintain or contribute to, any Plan, except as could not reasonably be
expected to have a Material Adverse Effect.
(b)    Hold Plan Assets.
7.14    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower as of the date hereof or change its fiscal
year or accounting practices.


58    

--------------------------------------------------------------------------------





7.15    Anti-Corruption Laws.
Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act of 2010, or other similar anti-corruption legislation in other
jurisdictions.



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, (A) any amount of principal
of any Loan, or (B) on the Maturity Date any interest on any Loan or any fee due
hereunder, (ii) other than with respect to the Maturity Date, within two
Business Days (or five Business Days in the event of any error on the part of
the Calculation Agent) after the same becomes due, any interest on any Loan, or
any fee due hereunder, (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document or (iv) any
principal and interest due on the Class A Loan Commitment on the Class A Loan
Maturity Date; or
(b)    Borrowing Base Deficiency.    A Borrowing Base Deficiency exists and the
Borrower fails to give written notice of its intent to cure or fails to actually
cure the Borrowing Base Deficiency in accordance with Section 2.03(b); or
(c)    Specified Covenants. (i) The Company fails to perform or observe in any
material respect any covenant in Sections 6.01, 6.02, 6.03, 6.05, 6.11, 6.13,
6.14 or Article VII (ii) the Investment Adviser fails to perform or observe in
any material respect any covenant in Section 14 of the Investment Management
Agreement, (iii) the Collateral Administrator fails to perform or observe in any
material respect the reporting covenants in Section 7 of the Collateral
Administration Agreement solely due to a failure of the Borrower or Investment
Adviser to provide necessary information in a timely manner (a “Reporting
Failure”) and such failure of the Borrower or Investment Adviser to provide
necessary information has not been cured after 5 Business Days after notice of
the Reporting Failure to the Borrower or Investment Adviser, (iv) the Borrower
Parent fails to comply with Section 10.01 of its Amended and Restated Limited
Liability Company Agreement or (v) the Borrower Parent or BDC Parent fails, in a
material respect, to comply with assumptions made in the substantive
non-consolidation opinion letter delivered on the Closing Date;
(d)    Insolvency Proceedings, Etc. The Company institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or


59    

--------------------------------------------------------------------------------





unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(e)    Other Defaults. The Company fails to perform or observe in a material
respect any other covenant or agreement (not specified in subsection (a) through
(d) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days following notice by the
Administrative Agent to the Borrower and the Investment Advisor.
(f)    Certifications. Any Borrower Certification or Compliance Certificate of
the Company, Borrower Parent or BDC Parent proves to have been materially
inaccurate; or
(g)    Representations and Warranties. Any representation, warranty,
certification or statement of fact (other than a Borrower Certification) made or
deemed made by or on behalf of the Company, the Investment Adviser or the
Borrower Parent herein, in any other Loan Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in a
material respect when made or deemed made, and such representation (i) is not
capable of cure or (ii) has not been cured within 30 days following notice; or
(h)    Security Interest Failure. Any Lender fails for any reason to have a
perfected security interest in any Collateral in accordance with the terms of
the Security Agreement (provided that it will not be an Event of Default if such
failure is a result of any action or inaction by (i) the Collateral
Administrator and such failure is remedied within three (3) days after notice or
(ii) the Administrative Agent); or
(i)    Credit Triggers. Any Credit Trigger shall occur; or
(j)    Invalidity of Loan Documents. Any material obligation of the Company or
its Affiliates under any Loan Document at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Company or any other Person contests in any manner the
validity or enforceability of any material provision of any Loan Document; or
the Company denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any material
provision of any Loan Document.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall at the request of the Required
Lenders (or may with the consent of the Required Lenders) take any or all of the
following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan


60    

--------------------------------------------------------------------------------





Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower; or
(c)    deliver a notice of exclusive control in relation to the Collateral
Account and give instructions to the Collateral Administrator in relation
thereto under the provisions of the Security Agreement, and may (in addition to
all other rights and remedies under the Loan Documents and/or of a secured party
under the UCC and other legal or equitable remedies) realize upon the
Collateral, and/or may immediately sell, assign, give option or options to
purchase or otherwise dispose of and deliver the Collateral or any part thereof,
subject to, and in accordance with the terms of the Security Agreement; and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that (1) upon the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States or (2) the failure of the Borrower to repay in full the
Outstanding Amount of all Loans on the Class A Loan Maturity Date in accordance
with Section 2.05, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender. For the avoidance of doubt, an Event of Default arising from failure of
the Borrower to repay in full the Outstanding Amount of all Loans on the Class A
Loan Maturity Date in accordance with Section 2.05 may not be waived without the
unanimous consent of the Lenders.
8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.12, and subject to any prior
claims of the Collateral Administrator under the Security Agreement, be applied
by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of external counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;


61    

--------------------------------------------------------------------------------





Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.



ARTICLE IX.
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders and the Company shall have no rights as third party
beneficiary of any such provisions, except that that the Company shall be
entitled to rely on and enforce the provisions of Sections 9.06 and 9.10. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:


62    

--------------------------------------------------------------------------------





(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or those rights and powers
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Furthermore, the Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Lenders. Without
limiting the generality of the foregoing, the Administrative Agent shall not
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
prospective Lender is a Disqualified Lender or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Lender.


63    

--------------------------------------------------------------------------------





9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon or on any representation or warranty in any document
delivered in connection with the Credit Agreement. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent. (a)    The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, if no Event of Default exists or is continuing upon the prior written
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), and if an Event of Default exists and is continuing in consultation
with the Company, to appoint a successor, which at all times shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.


64    

--------------------------------------------------------------------------------





(a)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(b)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Manager or Arranger listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.


65    

--------------------------------------------------------------------------------





9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to the Company, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so


66    

--------------------------------------------------------------------------------





purchased (or in the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are used to consummate such purchase). In connection
with any such bid (i) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (g) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10    Collateral Matters. Without limiting the provisions of Section 9.09, the
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other disposition permitted hereunder or under any other Loan Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders; and
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Company in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


67    

--------------------------------------------------------------------------------








ARTICLE X.
MISCELLANEOUS
10.01    Amendments, Etc. Other than in the case of a LIBOR Successor Rate
Amendment, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Company therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Company and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate and, for the avoidance of
doubt, this clause (d) shall not apply in the case of a LIBOR Successor Rate
Amendment;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall


68    

--------------------------------------------------------------------------------





have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest or demonstrable error), or the Company notifies the
Administrative Agent that the Company has determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary,
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”) or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice from the Company, as
applicable, the Administrative Agent and the Company may mutually agree to amend
this Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes, and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company (any such amendment, a “LIBOR Successor
Rate Amendment”) unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component


69    

--------------------------------------------------------------------------------





shall no longer be utilized in determining the Base Rate.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y) in the amount specified
therein).
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Company or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


70    

--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon sending,
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet.
(d)    Effectiveness of Facsimile of Electronic Mail Documents. Loan Documents
may be transmitted by facsimile or electronic mail. The effectiveness of any
such documents and signatures shall, subject to applicable Law, have the same
force and effect as manually-signed originals and shall be binding on the
Company, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile or
electronic mail document or signature.
(e)    Change of Address, Etc. The Borrower and the Administrative Agent may
change its address, electronic mail address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, electronic mail address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state


71    

--------------------------------------------------------------------------------





securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.
(f)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Company under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.


72    

--------------------------------------------------------------------------------





10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Company shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and each
Lender and their respective Affiliates (including the reasonable and documented
out‑of‑pocket fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) other than those which result from a
claim brought by the Borrower or the Borrower Parent against the Administrative
Agent for breach of its obligations hereunder or under any other Loan Document
and such claim is determined in favor of the Borrower or Borrower Parent by a
court of competent jurisdiction by final and non-appealable judgment and
(ii) all out‑of‑pocket expenses incurred by the Administrative Agent or any
Lender (including reasonable and documented fees, charges and disbursements of
any counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
costs, losses, claims, damages, liabilities and related expenses (including
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Company) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing (including without limitation any such claim, litigation or
proceeding arising from any sale or distribution of securities by the Borrower,
Borrower Parent or BDC Parent), whether based on contract, tort or any other
theory, whether brought by a third party or by the Company, and regardless of
whether any Indemnitee is a party thereto in all cases; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from fraud, gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Company against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or (z)
arise out of actions solely between the Lenders and/or the Administrative Agent.
Without limiting the provisions


73    

--------------------------------------------------------------------------------





of Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. If the Borrower has made any prepayments pursuant to this
Section 10.04(b) and the recipient thereof later collects any payments from
others (including insurance companies) in respect of such amounts or is found in
a final non-appealable judgment by a court of competent jurisdiction not to be
entitled to such indemnification, then the recipient agrees that it shall
promptly repay to the Borrower such amounts collected.
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor and shall be evidenced by a
certificate by the applicable Indemnitee setting forth in reasonable detail the
basis for and the computations of the amounts with respect to which such
indemnification is requested.
(f)    Sufficiency of Remedies.


74    

--------------------------------------------------------------------------------





Borrower hereby acknowledges that (i) any and all claims, damages and demands
against the Lender arising out of, or in connection with, the exercise by the
Lender of any of the Lender’s rights or remedies under the Facility can be
sufficiently and adequately remedied by monetary damages, (ii) no irreparable
injury will be caused to the Borrower, the Borrower Parent, BDC Parent or the
Investment Adviser as a result of, or in connection with, any such claims,
damages or demands, and (iii) no equitable or injunctive relief shall be sought
by the Borrower, the Borrower Parent, BDC Parent or the Investment Adviser as a
result of, or in connection with, any such claims, damages or demands.
(g)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(f) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any Lender, or the
Administrative Agent any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.


75    

--------------------------------------------------------------------------------





10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Company may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate and the Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;


76    

--------------------------------------------------------------------------------





(iii)    Required Consents. In addition to any consents required by subsection
(b)(i)(B) of this Section, so long as no Specified Default or Event of Default
under Section 8.01(b) is continuing, the consent of the Borrower shall be
required for any assignment by a Lender of its rights or obligations hereunder
if such assignment is to a Person that is not a Lender, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, provided that such
consent shall not be unreasonably withheld or delayed, and will be deemed
granted if the Borrower fails to respond to a request for consent within 10
Business Days; provided, however, that the Borrower shall not be considered to
have unreasonably withheld its consent in relation to any prospective assignee
of a Lender where Borrower reasonably demonstrates that such prospective
assignee is an Affiliate of, or acts as an investment adviser to, any
Competitor. In addition, the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required if such assignment
is to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates, (B) to any Defaulting Lender or
any of its subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), (C)
other than when a Specified Default or Event of Default under Section 8.01(b)
has occurred and is continuing, to any Person listed on Annex E (a “Competitor”)
or (D) to a natural Person (any such Person described in clause (A), (B), (C) or
(D), a “Disqualified Lender”).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,


77    

--------------------------------------------------------------------------------





then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Competitor or any party which is in the good faith
determination of such Lender, an Affiliate of, or investment adviser to, any
Competitor) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.


78    

--------------------------------------------------------------------------------





Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent that such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation
and the same greater payment would also have applied to the relevant Lender.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 163(f) of the Code. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Status as Qualified Purchaser. Notwithstanding anything to the contrary
set forth herein or in any other Loan Document, each Lender hereunder, and each
Participant, must at all


79    

--------------------------------------------------------------------------------





times be a “qualified purchaser” as defined in the Investment Company Act (a
“Qualified Purchaser”). Accordingly:
(i)    each Lender represents to the Borrower, (A) on the date that it becomes a
party to this Agreement (whether by being a signatory hereto or by entering into
an Assignment and Assumption) and (B) on each date on which it makes a Credit
Extension hereunder, that it is a Qualified Purchaser;
(ii)    each Lender agrees that it shall not assign, or grant any participations
in, any of its rights or obligations under this Agreement to any Person unless
such Person is a Qualified Purchaser; and
(iii)    the Borrower agrees that, to the extent it has the right to consent to
any assignment or participation herein, it shall not consent to such assignment
or participation hereunder unless it reasonably believes that the assignee or
participant is a Qualified Purchaser at the time of such assignment or
participation and that such assignment or participation will not cause the
Borrower or the pool of Collateral to be required to register as an investment
company under the Investment Company Act.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and the applicable Lender or Administrative Agent shall be responsible for any
breach by any such Affiliate or Related Party of the confidentiality provisions
contained herein), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process with
prior written notice to the Borrower, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 10.01 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any of the Borrower and their obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Company or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company, the Borrower Parent,


80    

--------------------------------------------------------------------------------





BDC Parent or any of their respective representatives or agents. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. “Information” means all
information received from the Company relating to the Company, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Company, provided that, in
the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Company against any
and all of the obligations of the Company now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Company may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.12
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have. Each Lender agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not


81    

--------------------------------------------------------------------------------





exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the final and entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements among the parties. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tiff”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.


82    

--------------------------------------------------------------------------------





10.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) to the extent required by the Administrative Agent pursuant to
Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR


83    

--------------------------------------------------------------------------------





EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY
HERETO OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES


84    

--------------------------------------------------------------------------------





HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent the Arranger, and the Lenders are
arm’s-length commercial transactions between the Company and its Affiliates, on
the one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B)  the Company has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Company is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Company or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arranger nor any
Lender has any obligation to the Company or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arranger and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and its Affiliates, and neither the Administrative Agent,
the Arranger nor any Lender has any obligation to disclose any of such interests
to the Company or any of its Affiliates. To the fullest extent permitted by law,
each of the Company hereby waives and releases any claims that it may have
against the Administrative Agent, the Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committee Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.


85    

--------------------------------------------------------------------------------





10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Act and the Beneficial Ownership
Regulation.
10.19    Compliance with Laws.
Borrower acknowledges that Bank of America’s and the Class A Lender’s
obligations hereunder shall be subject to all Laws and, without limitation, the
Loan Documents shall not limit the ability of Bank of America to take any
actions that it determines, in the exercise of its sole discretion, to be
necessary or advisable to comply fully and prudently with any Law, including
without limitation any regulatory margin requirement.
10.20    Non-Recourse Obligations; No Petition. Each Lender and the
Administrative Agent covenants and agrees that the obligations of the Borrower
under this Agreement are limited recourse obligations of the Borrower, payable
solely from the Collateral in accordance with the terms of the Loan Documents,
and, following realization of the Collateral, any claims of the Lenders and the
Administrative Agent and all obligations of the Borrower shall be extinguished
and shall not thereafter revive. It is understood that the foregoing provisions
of this Section 10.20(a) shall not (i) prevent recourse to the Collateral for
the sums due or to become due under any security, instrument or agreement which
is part of the Collateral or (ii) constitute a waiver, release or discharge of
any indebtedness or obligation evidenced by this Agreement until the Collateral
has been realized, whereupon any outstanding indebtedness or obligation shall be
extinguished and shall not thereafter revive.  For the avoidance of doubt, this
Section 10.20(a) shall not limit or prejudice the rights of the Lenders in
respect of any obligation of any Affiliate of the Borrower under any Loan
Document or otherwise or the rights of the Lenders in respect of any fraud,
willful misconduct, bad faith or misrepresentation of any Person, including
where a certification of the Borrower Parent or BDC Parent in the Compliance
Certificate proves to have been untrue in a material respect when made.
(a)    Each of the parties hereto (other than the Borrower) covenants and agrees
that, prior to the date that is one year and one day (or, if longer, any
applicable preference period and one day) after the payment in full of all
Obligations, no party hereto shall institute against, or join any other Person
in instituting against, the Borrower any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under any federal, state or foreign bankruptcy or similar law.
The provisions of this Section 10.20 shall survive the termination of this
Agreement.
10.21    Time of the Essence. Time is of the essence of the Loan Documents.


86    

--------------------------------------------------------------------------------





10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of page intentionally left blank.]


87    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BARINGS BDC SENIOR FUNDING I, LLC, as
Borrower
By: Barings LLC as Investment Adviser
By:    /s/ Scott E. Chappell    
Name:    Scott E. Chappell    
Title:    Managing Director    


S - 1    

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as
Administrative Agent
By:    /s/ Liliana Claar    
Name:    Liliana Claar    
Title:    Vice President    




S - 2    

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as
Class A-1 Lender
By:    /s/ Allen D. Shifflet    
Name:    Allen D. Shifflet    
Title:    Managing Director    




S - 3    

--------------------------------------------------------------------------------





SOCIÉTÉ GÉNÉRALE, as
Class A Lender
By:    /s/ Fouad Farah    
Name:    Fouad Farah    
Title:    ABP Head    


S - 4    